DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 09/08/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 02/01/2007.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 11 and 18) recites the limitation “emphasize or de-emphasized a display. . . .”  The examiner believes this should be “de-emphasize” to keep consistent in the claim, but the claim is rendered indefinite because on the grammatical inconsistency.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 6, 7, 11-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pat. No. 7,720,720 to Sharma et al. (“Sharma”).

With regard to claims 1, 11, and 18, Sharma discloses the claimed method, comprising: 
 	generating, by a system comprising a processor (see col. 16, ln. 49-67), click stream data in response to interactions with a web site comprising a web page, the click stream data representing a navigation path through the web site facilitated by the interactions (see col. 5, ln. 40-45; col. 12, ln. 11-25); 
 	creating, by the system, behavioral portrait data based on the click stream data (see e.g. col. 12, ln. 40-58, see the created user profile for the user based on the recommendation context, which is the click-path/browse-path/user session history), wherein the behavioral portrait data comprises at least a decision-making attribute that defines a manner in which a product buying decision is made (see e.g. col. 13, ln. 15-30), and the creating comprises assigning a value to the decision-making attribute based on a determination of whether the click stream data indicates a first preference for independent product searching or a second preference for researching product reviews (see col. 13, ln. 15-30, where the decision-making attribute is whether the customer done prior customer research for the item, and creating the profile indicates that the scoring process takes into account whether the user has performed such decision-making attribute); 
 	automatically modifying, by the system, a display format of content of the web page to emphasize or de-emphasize a display of an item of content with respect to a display of another item of content based on a determination of whether the value is greater than or less than a threshold (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).” Where one or more of the highest score candidate recommendations (e.g. over zero) are selected “for display to the customer” thereby modifying the format of the webpage; see also col. 13, ln. 53-67, indicating that if the candidate recommendation passes a “threshold margin amount”, “then the score may be adjusted one way (e.g., increased at step 348).”, thereby leading to the automatic modification of the item that increased the score and an item that decreased in score because they didn’t pass the threshold, where this causes the first item to be presented to the user, and the second item not to be presented to the user, as shown above where “one” or more items can be presented to the user, ranked, sorted, etc. based on the score); and 
 (see e.g. Fig. 3, specifically at 

    PNG
    media_image1.png
    190
    181
    media_image1.png
    Greyscale
see abstract, “A data processing system generates recommendations for on-line shopping . . . .”).  
For claim 18: wherein the item of content is displayed irrespective of whether the value is greater than or less than the threshold (see above at col. 14, ln. 7-23, where all of the candidate items can be displayed, but they are ranked or sorted or filtered differently based on their scores respective to each other, where in that instance the item of content is displayed to the user irrespective of the threshold, it’s just that the threshold being met or not makes the score increase or decrease.)


With regard to claims 2, 12, and 19, Sharma further discloses where the assigning the value comprises: in response to determining that the click stream data indicates submission of a search query, increasing the value of the decision-making attribute, and 1in response to determining that the click stream data indicates a selection of a customer review page, decreasing the value of the decision-making attribute (see e.g. col. 13, ln. 15-30, “The scoring process may also take into account the research status for the recommended item.  For example, if it is detected that an item being recommended by the candidate recommendation has previously been researched by the customer (affirmative outcome from decision 326), then the score for the candidate recommendation may be adjusted (e.g., increased or decreased)).  

With regard to claims 3, 13, and 20, Sharma further discloses where the creating further comprises setting another value of a motivational attribute that defines a rationale for the 

With regard to claims 4 and 14, Sharma further discloses where the creating further comprises setting another value of an adoption stage attribute that indicates a time during a product life-cycle at which a user is comfortable making a purchase via the web site (see e.g. seasonality factor at col. 12, ln. 58-68).  

With regard to claims 6 and 16, Sharma further discloses where the modifying comprises at least one of reorganizing content of the web page (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).”), changing a typeface of the item of the content to a bold typeface, changing a font size of the item of the content, repositioning a first item of the content higher on the web page relative to a second item of the content, collapsing a portion of the content, or expanding the portion of the content.  

With regard to claims 7 and 17, Sharma further discloses generating, by the system, business lead information based on the behavioral portrait data (see col. 14, ln. 7-23, “at which time the scored candidate recommendations are ranked or sorted by score value to select one or more of the highest scored recommendations for display to the customer (step 366).”).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma in view of Speed Reading Test Online, (June 4, 2005).  www.readingsoft.com (“Speed clicks”).

With regard to claims 5 and 15, Sharma is silent regarding where the creating further comprises setting another value of a speed attribute indicating a level of decisiveness as a function of a speed of navigation indicated by the click stream data.  Speed clicks teaches at pages 1-5 that it would have been obvious to monitor how fast a user clicks on links, such as clicking on one link and then measuring the time until the user clicks finish, where this is performed in order to determine how fast a user processes information.  Therefore, it would have been obvious to one of ordinary skill in the clicking art to modify Sharma with the ability to monitor how fast a user clicks on links, such as .


Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma in view of U.S. Pat. Pub. No. 2014/0052496 to Diana et al. (“Diana”).
With regard to claims 8-10, Sharma is silent regarding charging a fee.  Diana teaches at e.g. [0007], [0022], [0073], [0074], that it would have been obvious to charge parties for lead generation, and further where the charge of such lead is based on the quality of the lead, the money associated with the lead generation, and other factors, where this is performed in order to provide income for the part(ies) that generate leads so that other parties can profit off of such leads.  Therefore, it would have been obvious to one of ordinary skill in the lead generation art at the time of invention to charge a fee for such a lead in order to provide income for the part(ies) that generate leads so that other parties can profit off of such leads.
 
Response to Arguments
Applicant’s arguments presented on 09/08/2021 have been fully considered and are not found to be persuasive.  
The examiner has removed the previously-made rejections under 35 USC 101 based on the amendments provided.  The examiner finds the claims to be eligible based on the practical application of automatically modifying by the system a display format of content of the web page to emphasize or de-emphasize a display of an item of content with respect to a display of another item of content based on a determination of whether the value is greater than or less than a threshold, as recited in exemplary claim 1. 
Next, Applicant argues 

    PNG
    media_image2.png
    279
    836
    media_image2.png
    Greyscale

The examiner notes that the typeface example is not in the independent claims, and not required to be shown in the prior art as claim 6 recites the typeface element as an alternative element that art has not been applied to.  The examiner has shown above where the claim language is taught by Sharma.  The examiner refers Applicant to the above rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER LUDWIG/            Primary Examiner, Art Unit 3687                                                                                                                                                                                            




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is an “or” statement in the independent claims, and therefore only one is required to be satisfied in the prior art.